Title: To George Washington from Brigadier General Charles Scott, 15 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 15th 1778
          
          I am informd by an officer who is exchanged, and this moment from York, that on Satterday Night and Sunday last, a Very considerable body of Troops imbarked. and it is Given out that they are going to the Southward He was not able to form any Judgment with Respect to their Numbers, as they or the greater Part of them went on board in the Night. he says that the Shipping that was in the north River was all Halled up to the Wharves But for what purpose he Cant tell. he brought With him a Copy of the petision from the Refugees to the Commissioners which Your Excy has inclosd. I will forward him to Head Quarters as soon as his Bagage can Be got up to this place. I have heard nothing From Leavenworth Since his Return from long Island. Your Excellencys letter enclosing the Second Warrant for the Execution of Smith Came safe to hand Yesterday. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        